Citation Nr: 0027020	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  95-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back and left 
hip disorder.

3.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to February 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Huntington, West Virginia.  In an April 1994 rating decision, 
the RO denied service connection for a back disorder, later 
clarified by the veteran to be a cervical spine disorder.  In 
a November 1999 rating decision, the RO denied service 
connection for a low back and left hip disorder and 
impotence.

The April 1994 rating decision also denied service connection 
for tinnitus, a decision that was not appealed by the veteran 
within 1 year of notification of the April 1994 decision.  In 
fact, he specifically stated that he did not have a problem 
with that claim being denied, and that the RO should "forget 
the tinnitus issue."  During his July 1997 Travel Board 
hearing, he specifically withdrew that claim from appellate 
review.  As such, the RO denial of that claim became final.  
See 38 C.F.R. § 20.302  (1999).  In a January 2000 statement, 
the veteran again requested service connection.  The Board 
construes this as a claim seeking to reopen, with new and 
material evidence, the previously and finally denied claim 
for entitlement to service connection for tinnitus.  This 
claim has not been addressed by the RO, is not before the 
Board, and is referred to the RO for proper action.


FINDINGS OF FACT

1.  There is competent evidence of current cervical spine 
pathology and of a plausible relationship between such 
pathology and the veteran's military service.

2.  There is no competent evidence indicating that current 
low back and left hip pathology was incurred in, or is 
related to, the veteran's military service.

3.  There is no competent evidence indicating that any 
current impotence was incurred in, or is related to, the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claims of entitlement to service connection for a low 
back and left hip disorder and for impotence are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  
Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348  
(1998); Caluza v. Brown, 7 Vet. App. 498, 506  (1995) 
(citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 1996).  
Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element of a well-grounded claim.  Grottveit v. Brown,  5 
Vet. App. 91, 92-93 (1993).  In determining whether a claim 
is well grounded, the supporting evidence is presumed to be 
true.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from disease or injury which is clearly 
present in service or for a disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection is also warranted for post-service manifestation 
of a chronic disability, if the disability is shown to have 
been chronic in service (or within the presumptive period 
under § 3.307).  38 C.F.R. § 3.303(b)  (1999); Savage v. 
Gober, 10 Vet. App. 488  (1997); see McManaway v. West, 13 
Vet. App. 60, 66  (1999)  ("[a] well-grounded continuity-of-
symptomatology claim generally requires medical evidence of a 
nexus between the continuous symptomatology and the current 
claimed condition.").  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  Id.  
Continuity of symptomatology is required when a condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records do not note any cervical spine, low 
back or left hip defect or impotence at the time of the 
veteran's entry into active duty, according to a February 
1958 induction medical examination report.  Outpatient 
records do not show any complaints of, treatment for, or 
diagnosis of any such problems.  A July 1958 outpatient note 
indicates that the veteran was seen with complaints that his 
left arm hurt when marching and that, at night, he got a numb 
fist.  It was remarked that these were "rather vague 
complaints."  Assessment was to rule out a cervical rib.  
Cervical spine X-rays were read as essentially within normal 
limits.  No further follow-up treatment is shown.  The 
veteran's January 1961 separation medical examination report 
is negative for any noted cervical spine, low back, left hip, 
or impotence problems.  Spine, genitourinary, and psychiatric 
status were marked as normal.  In an associated report of 
medical history, the veteran admitted to a host of physical 
problems, none involving the cervical spine, low back, left 
hip, or impotence.

Service personnel records include a March 1961 DA-664, in 
which the veteran was advised to apply for VA compensation if 
he had any wounds, injury, or disease due to service, or if a 
pre-existing physical defect was aggravated by service.  The 
form shows that the veteran declined to file such an 
application at that time.  Morning reports pertaining to the 
veteran show 3 service organizational changes.

Subsequent to service, a March 1962 private physical 
examination record shows complaints by the veteran of left 
arm and left leg trouble and impotence.  Past history was 
positive for an inability to lift his left leg in high 
school, which continued until 1958 in service, when pain and 
numbness in the left arm was noted.  He noted pain in the 
thigh of the left leg since the Fall of 1961.  Strength and 
range of motion of the left arm and hand were fine.  It was 
noted that he had cervical X-rays in service, but that 
nothing else was done.  There were no previous accidents to 
consider as trauma.  The veteran reported a history of 
impotence, indicating that his wife was frigid which caused 
him to lose his sexual desire.  He indicated difficulty 
getting or maintaining an erection, although he thought that 
his desire for sex was back and that he could now perform.  
Physical examination revealed no evidence of disease.  
Musculoskeletal and genitourinary examinations were negative 
for any pathology.  A March 1962 follow-up letter reiterates 
the complaints from the above examination record.  It 
reflects that physical examination was entirely normal, 
including careful and complete neurological examination.  
There were no laboratory results because the veteran failed 
to keep his appointments.  The letter indicates that the 
physician felt that the veteran's symptoms were functional in 
nature and that there were no findings to suggest 
endocrinopathy or any other organic etiology to place upon 
his symptoms.  The final impression was that the veteran had 
functional problems involving numbness and tingling in the 
left arm and leg and recent development of mild impotence.

Private outpatient records dated from April 1974 to October 
1978 show that hypertensive cardiovascular disease was 
diagnosed in April 1974; chest X-rays revealed disc space 
narrowing at T9-T10.  An October 1978 note indicates that the 
veteran had a history of a slipped cervical disc and again 
had cervical pain after a fall the previous winter.

An October 1995 lay statement from a friend of the veteran 
states that he witnessed the veteran with back pain on 
several occasions since 1981.

A May 1996 VA lumbar spine X-ray report shows that the 
veteran had narrowing of the disc space at L5-S1, with a very 
marked degree of hypertrophic spur formation at multiple 
levels, with partial and complete bridging.  There was also 
straightening of the lumbar lordosis, possibly due to muscle 
spasm.

A September 1996 statement from a former employee of the 
veteran reflects that the veteran had several episodes of 
back pain during 1988, 1989, and 1990.

An October 1996 private chiropractor letter reflects that 
thoracic spine X-rays revealed moderate to severe osteophyte 
formation in the thoracic spine.  The veteran indicated, as 
medical history, that he was injured several times during 
service.

A February 1997 VA orthopedic record shows the veteran had 
complaints of neck pain, radiating down to his bilateral 
hands.  He indicated an injury 37 years prior.  After X-rays 
were taken, the assessment was cervical spondylosis, foramina 
stenosis, and radiculopathy.

June 1997 VA magnetic resonance imaging (MRI) of the cervical 
and thoracic spine revealed reversal of cervical lordosis, 
degenerative joint disease at C5-C6 with osteophytosis and 
secondary cord compression on the left, and associated 
bilateral foraminal and central canal stenosis, degenerative 
joint disease at C6-C7, and flowing anterior osteophytes of 
the thoracic spine compatible with diffuse idiopathic 
skeletal hyperostosis.

An undated private chiropractor letter, submitted in July 
1997, states that the veteran was seen in June 1997, and that 
the MRI films were consistent with a previous injury to the 
cervical and thoracic regions and with the current neck and 
arm pain.

A July 1997 statement from the veteran's spouse reflects that 
she witnessed that he had neck and back pain since 1965, and 
that he always related it to an inservice fall.

A September 1997 private physical therapist letter indicates 
that the veteran underwent Functional Capacity Evaluation.  
Assessment was that he had limited functional ability when 
force was exerted on his cervical, thoracic, or lumbar spine, 
and that any job in which he was placed would have to be 
sedentary, with no repetitive bending, sitting, walking, 
squatting, reaching, standing, or climbing.  These results 
are reiterated in a February 1998 letter from the same 
therapist.

A January 1998 private consultation report shows complaints 
of increasing left arm and leg pain of 2 years duration.  
History provided by the veteran was of chronic left shoulder 
and back pain for many years.  He  reported a spinal cord 
injury due to a fall in service in 1958, and occasional pain 
in the scapula region ever since.  He also had low back pain, 
radiating to the anterior thigh.  He had numbness in the left 
fingers, headaches, and neck and shoulder discomfort.  
Physical examination revealed very limited flexion of the 
cervical spine, mild limitation of extension and lateral 
bending, and pain with palpation of the left scapula with 
difficulty bringing the left arm above 90 degrees.  There was 
mild discomfort with resistance to left shoulder abduction 
and with palpation of the left upper trapezius and deltoid.  
The left leg was 1 centimeter shorter than the right.  There 
was limitation of lumbar flexion, lateral bending, and 
rotation.  There was pain over the sacroiliac joint.  There 
was localized back pain on the left side.  Motor examination 
revealed trace weakness of left upper and lower extremity, 
with decreased sensation of the left first three fingers.  
The veteran had a mild antalgic gait and a left-sided limp.  
The assessment was that he had a chronic history of left 
neck, shoulder, arm, and back pain, and probably had left 
sacroiliac dysfunction, contributing to the low back pain, 
with slight leg length discrepancy.  The left hand pain was 
likely due to cervical foraminal stenosis, with possible 
bursitis of the left scapula.

A February 1998 private physical therapy letter indicates 
that the veteran would be unable to perform repetitive 
gainful activity in a working environment due to pain that 
was secondary to his spinal pathology.

A November 1998 private urologist bill shows that the veteran 
was diagnosed with erectile dysfunction of organic origin, as 
well as benign prostatic hypertrophy.

An undated medical treatise excerpt, submitted in January 
1999, discusses osteoarthritis and impotence.  The veteran 
highlighted that osteoarthritis may be caused by injury or 
defect in the protein making up cartilage and that 10 percent 
of impotence cases may be due to neurological problems, such 
as spinal cord damage.

A September 1999 VA X-ray revealed degenerative changes of 
the left hip with some deformity, possibly an old healed 
fracture, as well as degenerative joint disease of the right 
hip and degenerative disc disease of the lumbar spine.

In January 2000, the veteran submitted a medical article 
about whiplash.

The claims file contains numerous lay statements by the 
veteran, including in testimony offered at a July 1997 Travel 
Board hearing and an August 2000 Board hearing in Washington, 
D.C.  Some of these statements are addressed directly to VA; 
others were sent to a Congressional representative and 
forwarded to VA.  The statements are repetitive, but assert 
that the veteran injured his cervical spine in service during 
a twist-and-fall accident in 1958, that he was seen 2 to 3 
times in sick call, and that service medical records document 
this spinal cord injury.  They also assert that the spinal 
cord injury caused numbness and pain in his left hand and 
fingers, and that he treated himself with InfraRub and 
aspirin, but had a dull ache, with flare-ups of severe pain, 
ever since.  The statements contend that the veteran now has 
osteoarthritis of the cervical spine, a low back and left hip 
disorder, and impotence, and that these conditions were 
caused by a twisting injury in service.  At the August 2000 
hearing, the veteran additionally asserted that he received 
no medical treatment for cervical spine, low back, left hip, 
or impotence problems from approximately 1962 to 1996.

III.  Analysis

A.  Cervical spine disorder

The Board concludes that the veteran's claim for service 
connection for a cervical spine disorder is well grounded.  
The claims file contains competent evidence of a current 
cervical spine disorder.  This is shown most clearly by the 
June 1997 VA MRI indicating that the veteran had cervical 
disability, including lordosis reversal, degenerative joint 
disease at C5-C6 and C6-C7, cervical osteophytosis, cord 
compression, and foraminal and central canal stenosis.

There is also competent evidence linking the cervical spine 
disorder to service.  While there is no evidence of an actual 
cervical injury or cervical defects in service, service 
medical records show that the veteran was seen for left arm 
pain and left fist numbness in 1958, at which time cervical 
spine X-rays were taken.  In addition, the veteran has 
consistently alleged that he incurred a twist-and-fall 
accident in service, with subsequent cervical spine pain.

Finally, the Board finds some competent evidence suggesting a 
relationship between the veteran's current cervical spine 
pathology and service.  The January 1998 private medical 
report indicates that the veteran had cervical foraminal 
stenosis and that his current left hand pain was likely due 
to that condition.  Thus, all of the above-listed elements of 
a well-grounded claim are shown.  

B.  Low back and left hip disorder

For purposes of a well-grounded claim, there is sufficient 
evidence that the veteran currently has a low back and left 
hip disorder.  This is shown by the September 1999 VA X-ray 
report indicating degenerative changes in the left hip and 
degenerative disc disease of the lumbar spine.  There is also 
sufficient evidence regarding injury or disease in service.  
This includes a 1958 service medical record showing 
complaints of left arm pain and left fist numbness, a 
cervical X-ray report, and the veteran's lay statements as to 
the inservice incurrence of a twist-and-fall accident. 

The criterion is whether there is any competent evidence that 
any current low back or left hip pathology is related to 
service, including the alleged inservice accident.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.  This is where the 
veteran's claim fails.  The Board finds no competent evidence 
relating the current low back and left hip pathology to 
service.  The veteran has consistently maintained that his 
low back and left hip problems were caused by an accident in 
service.  However, he is not competent to make such a medical 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board accepts as true, for purposes of a well 
grounded claim, his account of an incident where he grabbed a 
falling cable and had a twisting and falling accident.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, he 
is not competent to render a medical diagnosis as to any 
resulting pathology.  See Espiritu, supra; see also Grottveit 
v. Brown, 5 Vet. App. 91, 92-93  (1993).  The first medical 
evidence pertaining to the veteran's low back and left hip is 
a May 1996 VA X-ray report, dated approximately 35 years 
after his separation from service.  Neither it, nor any other 
medical evidence of record, suggests any type of relationship 
between that pathology and the veteran's service.  

While the veteran indicates that he has had chronic low back 
and left hip symptoms since service, no competent evidence 
indicates that any such symptoms are related to his current 
pathology, as is required for a well grounded claim.  Savage 
v. Gober, 10 Vet. App. 488  (1997); Voerth v. West, 13 Vet. 
App. 117, 121  (1999) (Veteran who alleged that his claim was 
well grounded because he had a chronic condition 
"misinterpret[ed] the holding in Savage.  In that case, this 
Court clearly held that 38 C.F.R. § 3.303 [did] not relieve 
the appellant of his burden of providing a medical nexus.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between his current condition 
and the putative continuous symptomatology.").

Therefore, the claim for entitlement to service connection 
for a low back and left hip disorder is not well grounded.

C.  Impotence

In regard to the claim for service connection for impotence, 
the Board also finds competent evidence of current 
disability.  This is shown by the November 1998 private 
urology bill reflecting a diagnosis of erectile dysfunction 
of organic origin. While this piece of evidence provides no 
results of any actual evaluation for impotence, the 
evidentiary burden for satisfying a well grounded claim is 
very low.  Hensley v. West, 212 F.3d 1255  (Fed. Cir. 2000).  
As such, this evidence is sufficient.

Once again, the determinative issue is whether there is any 
competent evidence showing inservice incurrence of impotence 
or a relationship between the current impotence and service.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  There is 
not.  Service medical records do not reflect any complaints 
of, treatment for, or diagnosis of impotence.  It was first 
noted in private medical records dated after the veteran's 
discharge from service.  Those records indicate that 
impotence was of recent onset, and was functional in nature.  
Nothing in the records relates the impotence to service, and 
there is no other competent evidence relating the impotence 
to service.  The veteran believes that his impotence was 
caused by a spinal cord injury in service, the same twist-
and-fall accident that he believes caused his cervical spine, 
low back, and left hip disorders.  However, he is not 
competent to provide a medical etiology opinion.  His 
statements alone cannot provide a basis for well-grounding 
the claim.  See Espiritu, supra.  

IV.  Conclusion

Since the claims for service connection for a low back and 
left hip disorder and impotence are not well grounded, the 
Board does not have jurisdiction to adjudicate them on the 
merits.  And where a claim is not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of any 
specific evidence that could make his claim well grounded. 
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).

ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is well grounded; to this extent only, the 
appeal is granted.

Service connection for a low back and left hip disorder is 
denied.

Service connection for impotence is denied.


REMAND

Because the veteran's claim for service connection for a 
cervical spine disorder is well-grounded, VA has a duty to 
assist in development of the claim.  38 U.S.C.A. § 5107(a).  
Here, this duty necessitates a remand for VA medical 
examination.  The Court has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The medical evidence shows that the veteran currently has 
cervical spine pathology; but it is not clear whether such 
pathology is related to service, and the veteran has never 
been afforded the opportunity to appear for VA examination of 
his cervical spine.  While a January 1998 private medical 
record indicates that the current cervical spine disorder may 
account for current left hand symptoms, it also indicates, 
alternatively, that his problem may be due to bursitis.  
Overall, the Board is not able to ascertain whether or not 
the current cervical spine disorder is related to service, 
and it cannot render its own medical opinion on that issue.  
Colvin v. Derwinski, 1 Vet. App. 171, 175  (1991).

Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the probable etiology of any 
current cervical spine disorder.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  If the veteran fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report. The examiner 
should specifically provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's current 
cervical spine pathology is related to 
service and, specifically, the complaints 
noted therein.  The reasoning that forms 
the basis of the above analysis should be 
set forth.  

2.  Thereafter, the RO should review the 
veteran's claim for entitlement to 
service connection for a cervical spine 
disorder on the merits.  If the claim 
remains denied, the veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
                                                  Veterans' 
Law Judge
	Board of Veterans' Appeals

 

